Citation Nr: 0506101	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-27 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the residuals of a 
right ankle injury.   


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The appellant had active military service from October 1970 
to October 1972.  He also had a period of service with the 
Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office located 
in Louisville, Kentucky (RO).           

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

By a January 2004 action, the Board remanded this case.  In 
the January 2004 order, the Board noted that although the 
evidence of record showed that the appellant had undergone a 
VA examination in October 2002, the evidence also showed that 
the October 2002 VA examination was conducted by a 
physician's assistant.  In this regard, the Board found that 
the October 2002 VA examination report was deficient and 
ordered another examination.

In February 2004, the appellant underwent a VA examination 
which was conducted by J.M.C., M.D.  In the February 2004 VA 
examination report, Dr. C. stated that x-rays of the 
appellant's ankle were not available and had been ordered.  
Following the physical examination, Dr. C. diagnosed chronic 
right ankle pain.  Dr. C. stated that it was his opinion that 
the appellant's ankle problems were unlikely related to his 
military injury, as the appellant did not have any complaints 
with the ankle at the time of his discharge or four years 
later on another physical examination.  Dr. C. further opined 
that the appellant's ankle problems were probably due to 
"the later injury" or possible degenerative arthritis of 
the ankle.  Dr. C. opined that the appellant's ankle problems 
were not service-connected.      

Upon a review of the February 2004 VA examination report, 
although x-rays of the appellant's right ankle were ordered 
at the time of this examination, the evidence of record is 
negative for any x-ray reports.  In addition, Dr. C. did not 
review the x-ray reports prior to providing an opinion as to 
the etiology of any ankle disability found.  Moreover, there 
is no evidence that Dr. C. specifically reviewed the 
appellant's previous x-rays, taken in October 2002.  Further, 
in the February 2004 VA examination report, the only right 
ankle injury Dr. C. discussed was the appellant's in-service 
right ankle sprain.  However, Dr. C. opined that the 
appellant's current ankle problems were probably due to "the 
later injury."  Thus, it is unclear from the evidence of 
record as to what specific injury Dr. C. is referring.  

In light of the above, it is the Board's determination that 
the RO has not complied with the instructions from the 
January 2004 remand.  The Board observes that it is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the United States Court of Appeals for 
Veterans Claims (Court).  The Court has stated that 
compliance by the Board and the RO with remand directives is 
neither optional nor discretionary.  Where the remand of the 
Board or the Court is not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, this case is remanded to the RO for the 
following actions:  

1.  The RO should attempt to obtain the 
x-ray reports from the appellant's 
February 2004 VA examination.  The RO 
should ensure that its efforts to obtain 
any VA x-ray reports are fully documented 
in the claims folder, and any x-ray 
reports obtained must be made part of the 
claims folder.  If the RO is unsuccessful 
in obtaining any x-ray reports from the 
appellant's February 2004 VA examination, 
documentation to that effect should be 
placed in the claims file, and the 
appellant and his representative should 
be notified and provided an opportunity 
to respond.     

2.  Thereafter, the RO should arrange for 
the claims folder to be reviewed again by 
Dr. C., the February 2004 VA examiner.  
Dr. C. should specifically review the 
February 2004 VA examination report.  In 
addition, Dr. C. should also specifically 
review the October 2002 x-ray report of 
the appellant's right ankle (which 
reflects that the appellant's right ankle 
x-ray was interpreted as showing minimal 
irregularity of the distal tibia, 
probably old trauma), and the x-ray 
reports from the February 2004 VA 
examination, if obtained.  Following a 
review of the aforementioned evidence, 
and the entire evidence of record, Dr. C. 
should once again render an opinion as to 
whether any currently diagnosed right 
ankle disability is related to the 
appellant's period of active military 
service, to include his in-service right 
ankle sprain.  If no disability is found, 
or no link to military service is found, 
such findings and conclusions should be 
affirmatively stated and a complete 
rationale for any opinion expressed 
should be included in the examination 
report.  Dr. C. should clarify the date 
and circumstances of the "later injury" 
referred to in the VA examination dated 
in February 2004.  A complete rationale 
for any opinion expressed should be 
included in the examination report.  If 
Dr. C. finds that another examination is 
required to address these questions, such 
an examination should be scheduled.  The 
report prepared should be typed.

3.  If Dr. C., the February 2004 VA 
examiner, is no longer available, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a comprehensive 
orthopedic examination conducted by a 
physician to determine the nature and 
etiology of any right ankle disability.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
appellant's service medical records.  The 
examiner is requested to review the 
October 2002 VA x-ray report, the 
February 2004 VA examination report, and 
the February 2004 x-ray reports, if 
obtained.  

All necessary special studies or tests 
are to be accomplished, to include x-rays 
if deemed necessary by the examiner.  
After a review of the examination 
findings and the entire evidence of 
record, the examiner should render an 
opinion as to whether any currently 
diagnosed right ankle disability is 
related to the appellant's period of 
active military service, to include his 
in-service right ankle sprain.  If no 
disability is found, or no link to 
military service is found, such findings 
and conclusions should be affirmatively 
stated and a complete rationale for any 
opinion expressed should be included in 
the examination report.  The report 
prepared should be typed.

4.  The RO must notify the appellant that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




